Sognier, Judge.
T. M. Patterson, Sr., Mayor of Sparta, Georgia, brought this action against the City Council of Sparta and its individual members (collectively “the City Council”) seeking a declaratory judgment as to the mayor’s authority under the Charter of the City of Sparta (City Charter) to hire a secretary for his office. In Patterson v. City Council of Sparta, 175 Ga. App. 819 (334 SE2d 725) (1985), we affirmed the trial court’s judgment in favor of the City Council that the mayor has no authority to hire a secretary. While the appeal in Patterson was pending, the trial court ordered, purportedly pursuant to the City Charter, that the fiscal authority of the City of Sparta pay $1,500 to the attorneys who represented Mayor Patterson for services rendered in this matter. The City Council brought this direct appeal from the trial court’s order regarding attorney fees.
The filing of the notice of appeal in Patterson operated as a supersedeas and deprived the trial court of the power to affect the judgment appealed. Brown v. Wilson Chevrolet-Olds, 150 Ga. App. 525, 531 (258 SE2d 139) (1979). Hence, the trial court’s order awarding attorney fees to the mayor, entered while Patterson was pending in this court, is a nullity and there is nothing in this appeal for us to *734decide. Id.; Roper v. Motors Ins. Corp., 139 Ga. App. 788 (229 SE2d 481) (1976).
Decided April 11, 1986.
James E. Peugh, for appellants.
Albert H. Dallas, Jimmy D. Plunkett, for appellee.

Appeal dismissed.


Banke, C. J., and Birdsong, P. J., concur.